 

Exhibit 10.34

 

zais_word_logo_highres [image_001.jpg]

 

November 3, 2016

 

ZAIS Group LLC

2 Bridge Ave Suite 322

Red Bank, NJ 07701

 

Ms. Nisha Motani

[Address Redacted]

 

Dear Nisha,

 

Subject to the approval of the Board of Directors, effective December 1, 2016,
you will assume the office of Acting Chief Financial Officer of ZAIS Group
Holdings, Inc. Accordingly, effective December 1, 2016, your base salary will be
increased to $300,000 per annum, payable in semimonthly installments and subject
to all federal, state, and local withholdings, and deductions for your
participation in the ZAIS Group LLC (“ZAIS”) employee benefit plans.

 

Furthermore, for the year ended December 31, 2016, you will receive guaranteed
incentive compensation in the amount of $125,000 (“2016 Guaranteed Incentive
Compensation”) to be paid in cash by ZAIS in the first quarter of 2017 on such
date that is consistent with the timing of the payment of ZAIS’ 2016
discretionary incentive compensation awards, but no later than March 15, 2017
(“2017 Payment Date”). Payment of 2016 Guaranteed Incentive Compensation is
contingent upon your not being terminated for Cause (as defined in the ZAIS
Group LLC Employee Handbook) or not voluntarily resigning prior to the 2017
Payment Date. In the event of 1) your voluntary termination of your employment
by ZAIS prior to the 2017 Payment Date or 2) involuntary termination by ZAIS for
Cause (as defined in the ZAIS Group LLC Employee Handbook) prior to the 2017
Payment Date, 2016 Guaranteed Incentive Compensation will be forfeited in its
entirety.

 

The terms of this letter do not constitute an employment contract. Your
employment with ZAIS will continue to remain at-will. You understand that a copy
of this letter will be filed with the Securities and Exchange Commission under
the Securities Exchange Act of 1934 and that the information contained herein
will be made public.

 

Regards,

 

/s/ Michael F. Szymanski   /s/ Nisha Motani Michael F. Szymanski   Accepted and
Agreed: Nisha Motani

 

CC:Ann O’Dowd, Christian Zugel

 



 

 